IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,824-01


                          EX PARTE PEDRO CANTU, III, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 14-2559-CR-C-A IN THE 25TH JUDICIAL DISTRICT COURT
                          FROM GUADALUPE COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of possession of a controlled substance and sentenced to twenty-five

years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that his guilty plea was involuntary because the plea agreement was

conditioned on his state and federal sentences running concurrently. We remanded this application

to the trial court for findings of fact and conclusions of law.

        After remand, the trial court found that the plea agreement was conditioned on the state and

federal sentences running concurrently, but finds the plea agreement is being followed by the State
                                                                                                     2

of Texas.

       We disagree. This Court finds that Applicant is not receiving credit on his federal sentence

and that the plea agreement was conditioned on state and federal sentences running concurrently.

       Relief is granted. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985). The judgment

in cause number 14-2559-CR-C in the 25th District Court of Guadalupe County is set aside, and

Applicant is remanded to the custody of the Sheriff of Guadalupe County to answer the charges as

set out in the indictment. The trial court shall issue any necessary bench warrant within ten days from

the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       March 31, 2021

Do not publish